Citation Nr: 1300269	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a groin injury with sexual dysfunction.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the right femur.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the left distal radius minor.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability, to include a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 1974 to July 24, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has subsequently been transferred to the Los Angeles, California RO.
 
The Veteran perfected his appeal in this case in March 2009, at which time he requested a Travel Board hearing.  The RO wrote to the Veteran later that month to acknowledge his request for a hearing.  The letter included a form for the Veteran to withdraw his request for a hearing to change the type of hearing desired.  The Veteran elected a video conference hearing in lieu of a Travel Board hearing and submitted his change, also in March 2009.

The RO eventually scheduled the Veteran for a Travel Board hearing for August 22, 2012.  Notice was provided to the Veteran on July 19, 2012.  The evidence of record reflects that the Veteran did not report for his hearing.  There is no indication that the notice letter was returned.  There is also no indication that the Veteran has provided good cause for not reporting for the hearing or has requested that his hearing be rescheduled.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 
 
Initially, the Board finds that the VCAA notice provided to the Veteran with regard to his claims of service connection for fracture of the right femur, fracture of the left distal radius minor (left wrist), and a left shoulder disability, to include a fracture of the left clavicle, is not in compliance with pertinent requirements.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify claimants in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

With respect to the claimed right femur disability, the Veteran filed his original service connection claim in June 1992.  The RO denied the claim in an October 1992 rating decision.  The Veteran sought to reopen his claim for service connection for a right femur disability in June 1993, June 1995, and September 1999.  The RO denied the claim in March 1994, August 1995, and November 1999, respectively.  

With respect to the claimed left wrist disability, the Veteran filed his original service connection claim in October 1993.  The RO denied the claim in a March 1994 rating decision.  The Veteran sought to reopen his claim for service connection for a left wrist disability in September 1999.  The RO denied the claim in November 1999.  

With respect to the claimed left shoulder disability, the Veteran filed his original service connection claim in September 1999.  The RO denied the claim in a November 1999 rating decision.  

The Veteran attempted to reopen all three service connection claims in March 2005.  A September 2005 notice letter informed him that the previous claims pertaining to his right femur fracture, left distal radius (left wrist) and fracture of the left clavicle had been denied with notice provided in October 1992, March 1994 and December 1999, respectively.  The letter did not address the fact that the three issues were all considered and denied in November 1999, with notice provided in December 1999.  The RO denied the claims in a December 2005 rating decision.  The December 2005 notice letter was returned to the RO with a stamp of "Return to Sender Address Unknown" on the envelope.  The address used was the same address used by the Veteran with his submission of March 2005.  Further, the RO sent a request for verification of mailing address to the Postmaster in Long Beach, California, in April 2006.  The request listed the Veteran and the same address as used in the notice letter of December 2005.  A reply was received in May 2006 that mail was delivered to that address.

The Veteran submitted his current claims for service connection for his right femur, left wrist and left shoulder in June 2007.  The RO issued a November 2007 notice letter that was similar in nature to the September 2005 letter.  The November 2007 letter noted that the Veteran had previously been denied service connection for right femur fracture, left distal radius and left clavicle, and that notice was provided notice in October 1992, March 1994 and December 1999, respectively.  There was no mention of the December 2005 rating decision.  The letter indicated that the Veteran was denied service connection for his claimed right femur disability because it pre-existed service and was not aggravated.  The left distal radius had previously been denied because it was not incurred or aggravated in service.  Finally, the left clavicle disability had been denied because there was no record of treatment in service.  

The RO denied the current claims in February 2008.  In addressing the right femur, left distal radius and left clavicle, the RO addressed each issue from the initial denial - October 1992, March 1994, and November 1999, respectively. 

Here, the Veteran has not been adequately advised as to the last prior denial of his claims or the bases for the denials.  The November 2007 notice letter did not identify any specific rating decision and only referred to notice of prior denials in 1992, 1994, and 1999.  As discussed above, those rating decisions are not the last final decision in these matters.  There was no mention of the December 2005 rating decision.  Thus, it cannot be determined if the RO determined that the December 2005 rating decision was not final or whether that decision was simply overlooked.  

On remand, the AMC/RO must identify the last final decision that adjudicated the three issues on appeal.  The letter must inform the Veteran of the bases for the denial of service connection, that new and material evidence is required to reopen his claim, and the type of evidence that would constitute new and material evidence.  Finally, the notice must include instructions on how to substantiate a claim for service connection. 

Additional development is also necessary with respect to all four of the Veteran's claims.  The Board notes that the claims file contains records from the Social Security Administration (SSA).  However, these records are incomplete due to the Veteran subsequently being granted disability benefits.  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are potentially pertinent to the Veteran's claims because the disabilities that gave rise to SSA disability are not indicated, so it cannot be determined at this point the significance of the SSA records, including whether they involve the groin,
right femur, left distal radius minor, or left shoulder.  Accordingly, upon remand, the RO should attempt to obtain a copy of the decision granting SSA disability benefits and all supporting medical documentation. 

Accordingly, the case is REMANDED for the following action:

1. With regard to the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for fracture of the right femur, fracture of the left distal radius minor (left wrist) and a left shoulder disability, to include a fracture of the left clavicle, the AMC/RO should provide the Veteran with written notice pursuant to the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In doing so, the AMC/RO should identify the last final rating decision that denied service connection for each claimed disability, note why the service connection claims were previously denied, and describe the meaning of "new" and "material" evidence necessary to reopen the claims.  The Veteran should also be informed of the evidence that would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial of these issues.  

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  The RO should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable. 

3. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

